DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton et al (US 20180049821), hereinafter Shelton.

Regarding claim 1, Shelton discloses a surgical device (Fig. 1), comprising: 
An end effector (Fig. 16, item 3000) including an anvil assembly (Fig. 16, item 3030) and a cartridge assembly (Para. 0052) (Fig. 16, item 3020) pivotally coupled to one another, the cartridge assembly including: 
A staple cartridge (Para. 0052); 
A cartridge carrier (Fig. 16, item 3020) including an elongated support channel configured to receive the staple cartridge, the elongated support channel defined by an inner first surface (Fig. 16, inner first surface is bottom surface of jaw 3020) and a pair of inner second (Fig. 16, inner second surfaces is two sides of jaw 3020), the inner first surface including a recess defined therein (Fig. 16, recess is inside of jaw 3020); and 
A strain gauge (Fig. 13, item 2019) disposed within the recess of the cartridge carrier (Para. 0071 and 0072); and 
A handle assembly (Fig. 1, item 311) operably coupled to the end effector, the handle assembly including a power-pack (Fig. 1, item 311, 313, 315) configured to receive sensor data from the strain gauge of the end effector and to control a function of the end effector in response to the sensor data (Para. 0046, Para. 0072-0076).

Regarding claim 2, Shelton discloses the surgical device according wherein the recess of the cartridge carrier includes a first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extending longitudinally along a majority of the length of the cartridge carrier, the strain gauge secured to the first portion of the recess (Para. 0072).

Regarding claim 3, Shelton discloses the surgical device according wherein the recess of the cartridge carrier includes a second portion (Fig. 16, second portion is within the jaw 3020, overlapping with first portion above, under the claim interpretation stated above) extending from the first portion at an angular orientation relative thereto and open to one of the pair of inner second surfaces of the cartridge carrier (Fig. 16, second portion is open to the pair of inner second surfaces because second portion is located between the pair of inner second surfaces).

Regarding claim 4, Shelton discloses the surgical device wherein the end effector includes a flex circuit (Para. 0073-0075) disposed within the second portion of the cartridge carrier (Para. 0073, flexible circuit can be located in end effector) and extending distally along the respective one of the pair of inner second surfaces of the cartridge carrier.

Regarding claim 10, Shelton discloses the surgical device according wherein the end effector further includes a microcontroller coupled to a memory (Para. 0107), the microcontroller electrically (Para. 0107).

Regarding claim 11, Shelton discloses an end effector (Fig. 16, item 3000) for a surgical device, the end effector comprising:
An anvil assembly (Fig. 16, item 3030); and 
A cartridge assembly (Para. 0052) (Fig. 16, item 3020) pivotally coupled to one another, the cartridge assembly including: 
A staple cartridge (Para. 0052); 
A cartridge carrier (Fig. 16, item 3020) including an elongated support channel configured to receive the staple cartridge, the elongated support channel defined by an inner first surface (Fig. 16, inner first surface is bottom surface of jaw 3020) and a pair of inner second surfaces (Fig. 16, inner second surfaces is two sides of jaw 3020), the inner first surface including a recess defined therein (Fig. 16, recess is inside of jaw 3020); and 
A strain gauge (Fig. 13, item 2019) disposed within the recess of the cartridge carrier (Para. 0071 and 0072).

Regarding claim 12, Shelton discloses the surgical device according wherein the recess of the cartridge carrier includes a first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extending longitudinally along a majority of the length of the cartridge carrier, the strain gauge secured to the first portion of the recess (Para. 0072).

Regarding claim 13, Shelton discloses the surgical device according wherein the recess of the cartridge carrier includes a second portion (Fig. 16, second portion is within the jaw 3020, overlapping with first portion above, under the claim interpretation stated above) extending from the first portion at an angular orientation relative thereto and open to one of the pair of inner second surfaces of the cartridge carrier (Fig. 16, second portion is open to the pair of inner second surfaces because second portion is located between the pair of inner second surfaces).

Regarding claim 14, Shelton discloses the surgical device wherein the end effector includes a flex circuit (Para. 0073-0075) disposed within the second portion of the cartridge carrier (Para. 0073, flexible circuit can be located in end effector) and extending distally along the respective one of the pair of inner second surfaces of the cartridge carrier.

Regarding claim 20, Shelton discloses the surgical device according wherein the end effector further includes a microcontroller coupled to a memory (Para. 0107), the microcontroller electrically coupled to the strain gauge and configured to receive sensor data from the strain gauge, the memory configured to store the sensor data (Para. 0107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Mason et al (US 2017/0030784), hereinafter Mason.

	Regarding claim 5, Shelton discloses the surgical device wherein the recess of the cartridge carrier includes a first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extending longitudinally along a majority of the length of the cartridge carrier (Para. 0072) and a second portion (Fig. 16, second portion is within the jaw 3020, overlapping with first portion above, under the claim interpretation stated above) extending from the first portion at an angular orientation relative thereto and open to one of the pair of inner second surfaces of the cartridge carrier (Fig. 16, second portion is open to the pair of inner second surfaces because second portion is located between the pair of inner second surfaces). the end effector includes a flex circuit (Para. 0073-0075) disposed within the recess of the cartridge carrier (Para. 0073, flexible circuit can be located in end effector) and extending distally along the respective one of the pair of inner second surfaces of the cartridge carrier, the strain gauge is within the flex circuit (Para. 0073 and 0074).
	Shelton does not expressly disclose that the strain gauge is embedded within the flex circuit.
	However, Mason teaches a strain gauge embedded within a flex circuit (Para. 0024).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the circuit of Shelton to embed the strain gauge within the flex circuit, as taught by Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to improve the configuration of the circuit to more accurately monitor strain (Mason, Para. 0005).

Regarding claim 6, Shelton is silent about the surgical device wherein the flex circuit includes a first region including resistor traces forming the strain gauge, and a second region including conductive traces coupled to the strain gauge.
However, Mason teaches a flex circuit that includes a first region including resistor traces forming the strain gauge (Fig. 5, item 86) (Para. 0040), and a second region including conductive traces coupled to the strain gauge (Fig. 2, item 50) (Para. 0029).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the flex circuit of Shelton to include the components of the flex circuit of Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to maximize the accuracy of the strain data gathered by the strain gauge (Mason, Para. 0004).

Regarding claim 7, Shelton is silent about the surgical device wherein the flex circuit includes a first dielectric layer, a resistive layer disposed over the first dielectric layer, a conductive layer disposed over the resistive layer.
However, as combined above, Mason teaches the flex circuit includes a first dielectric layer (Fig. 5, item 88) (Para. 0036), a resistive layer disposed over the first dielectric layer (Fig. 5, item 86) (Para. 0036), a conductive layer disposed over the resistive layer (Fig. 6, item 52) (Para. 0037 and 0038).

Regarding claim 8, Shelton is silent about the surgical device wherein the resistive layer extends an entire length of the first dielectric layer, the resistive layer including resistor traces patterned in a first region of the flex circuit and a continuous plane of resistive material in a second region of the flex circuit.
However, as combined above, Mason teaches the resistive layer extends an entire length of the first dielectric layer (Fig. 5, resistive layer 86 extends along entire length of dielectric layer 88), the resistive layer including resistor traces (Fig. 5, item 86) (Para. 0036) patterned in a first region of the flex circuit and a continuous plane of resistive material (Fig. 5, item 86) (Para. 0036) in a second region of the flex circuit.

Regarding claim 9, Shelton is silent about the surgical device wherein the conductive layer is disposed over the resistive layer, the resistor traces masked from the conductive layer.
However, as combined above, Mason teaches the conductive layer (Fig. 6, item 52) is disposed over the resistive layer (Fig. 6, resistive layer can be located at 100 or 102) (Para. 0037 and 0038), the resistor traces masked from the conductive layer (Fig. 6, when resistive layer is located at 100 or 102, the resistor traces are masked from conductive layer 52).

Regarding claim 15, Shelton discloses the surgical device wherein the recess of the cartridge carrier includes a first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extending longitudinally along a majority of the length of the cartridge carrier (Para. 0072) and a second portion (Fig. 16, second portion is within the jaw 3020, overlapping with first portion above, under the claim interpretation stated above) extending from the first portion at an angular orientation relative thereto and open to one of the pair of inner second surfaces of the cartridge carrier (Fig. 16, second portion is open to the pair of inner second surfaces because second portion is located between the pair of inner second surfaces). the end effector includes a flex circuit (Para. 0073-0075) disposed within the recess of the cartridge carrier (Para. 0073, flexible circuit can be located in end effector) and extending distally along the respective one of the pair of inner second surfaces of the cartridge carrier, the strain gauge is within the flex circuit (Para. 0073 and 0074).

	However, Mason teaches a strain gauge embedded within a flex circuit (Para. 0024).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the circuit of Shelton to embed the strain gauge within the flex circuit, as taught by Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to improve the configuration of the circuit to more accurately monitor strain (Mason, Para. 0005).

Regarding claim 16, Shelton is silent about the surgical device wherein the flex circuit includes a first region including resistor traces forming the strain gauge, and a second region including conductive traces coupled to the strain gauge.
However, Mason teaches a flex circuit that includes a first region including resistor traces forming the strain gauge (Fig. 5, item 86) (Para. 0040), and a second region including conductive traces coupled to the strain gauge (Fig. 2, item 50) (Para. 0029).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the flex circuit of Shelton to include the components of the flex circuit of Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to maximize the accuracy of the strain data gathered by the strain gauge (Mason, Para. 0004).

Regarding claim 17, Shelton is silent about the surgical device wherein the flex circuit includes a first dielectric layer, a resistive layer disposed over the first dielectric layer, a conductive layer disposed over the resistive layer.
However, as combined above, Mason teaches the flex circuit includes a first dielectric layer (Fig. 5, item 88) (Para. 0036), a resistive layer disposed over the first dielectric layer (Fig. 5, item 86) (Para. 0036), a conductive layer disposed over the resistive layer (Fig. 6, item 52) (Para. 0037 and 0038).

Regarding claim 18, Shelton is silent about the surgical device wherein the resistive layer extends an entire length of the first dielectric layer, the resistive layer including resistor traces patterned in 
However, as combined above, Mason teaches the resistive layer extends an entire length of the first dielectric layer (Fig. 5, resistive layer 86 extends along entire length of dielectric layer 88), the resistive layer including resistor traces (Fig. 5, item 86) (Para. 0036) patterned in a first region of the flex circuit and a continuous plane of resistive material (Fig. 5, item 86) (Para. 0036) in a second region of the flex circuit.

Regarding claim 19, Shelton is silent about the surgical device wherein the conductive layer is disposed over the resistive layer, the resistor traces masked from the conductive layer.
However, as combined above, Mason teaches the conductive layer (Fig. 6, item 52) is disposed over the resistive layer (Fig. 6, resistive layer can be located at 100 or 102) (Para. 0037 and 0038), the resistor traces masked from the conductive layer (Fig. 6, when resistive layer is located at 100 or 102, the resistor traces are masked from conductive layer 52).

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Shelton does not disclose a cartridge carrier including an elongated support channel defined by an inner first surface and a pair of inner second surfaces, the inner surface including a recess defined therein, Examiner disagrees.  The first surface is the bottom of jaw 3020, the second surfaces are the sides of jaw 3020, and the recess is located within jaw 3020.  See annotated Fig. 16 below.  Additionally, regarding Applicant’s argument that because the cartridge carrier of Shelton does not have a recess, then the strain gauge is not located in the recess.  However, Examiner disagrees, as the jaw 3020 of Shelton does have a recess, as demonstrated above and the strain gauge of Shelton is located in the jaw (see Para. 0072 of Shelton), thus Shelton meets all of the claimed limitations of claims 1 and 11.  Therefore the rejection is maintained.

    PNG
    media_image1.png
    268
    590
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731